Exhibit 10.1

AMENDMENT NO. 14 TO CREDIT AGREEMENT

This Amendment No. 14 to Credit Agreement (this “Amendment”) dated as of
December 6, 2019 is among Mid-Con Energy Properties, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantor (as defined below), the
financial institutions that are identified below as Lenders (collectively, the
“Lenders” and individually, a “Lender”), and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders.

RECITALS

A.The Borrower, the Lenders and Wells Fargo Bank, National Association, as the
Administrative Agent, are parties to that certain Credit Agreement dated as of
December 20, 2011, as amended by that certain Agreement and Amendment No. 1 to
Credit Agreement dated as of April 23, 2012, as amended by that certain
Agreement and Amendment No. 2 to Credit Agreement dated as of November 26, 2012,
as amended by that certain Agreement and Amendment No. 3 to Credit Agreement
dated as of November 5, 2013, as amended by that certain Amendment No. 4 to
Credit Agreement dated as of April 11, 2014, as amended by that certain
Agreement and Amendment No. 5 to Credit Agreement dated as of November 17, 2014,
as amended by that certain Amendment No. 6 to Credit Agreement dated as of
February 12, 2015, as amended by that certain Agreement and Amendment No. 7 to
Credit Agreement dated as of November 30, 2015, as amended by that certain
Agreement and Amendment No. 8 to Credit Agreement dated as of April 29, 2016, as
amended by that certain Amendment No. 9 to Credit Agreement dated as of May 31,
2016, as amended by that certain Amendment No. 10 to Credit Agreement dated as
of August 11, 2016, as amended by that certain Amendment No. 11 to Credit
Agreement and Limited Waiver dated as of December 22, 2017, as amended by that
certain Amendment No. 12 to Credit Agreement dated as of January 31, 2018, and
as amended by that certain Amendment No. 13 to Credit Agreement dated as of
March 28, 2019 (as the same may be amended, modified or supplemented from time
to time, the “Credit Agreement”).

B.In connection with such Credit Agreement, Mid-Con Energy Partners, LP, a
Delaware limited partnership and owner of 100% of the membership interests in
the Borrower, executed and delivered that certain Guaranty dated as of
December 20, 2011 (as the same may be amended, modified or supplemented from
time to time, the “Guaranty”) in favor of the Administrative Agent for the
benefit of the Guaranteed Parties (as defined in the Guaranty) pursuant to which
it became a Guarantor.

C.Borrower has requested that the Lenders make certain amendments to the Credit
Agreement, and Lenders are willing to agree to amend the Credit Agreement,
subject to the terms and conditions set forth herein.

THEREFORE, the parties hereto hereby agree as follows:

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Article I
DEFINITIONS

Section 1.01Terms Defined Above.  As used in this Amendment, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein.

Section 1.02Terms Defined in the Credit Agreement.  Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.

Section 1.03Other Definitional Provisions.  The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Amendment
shall refer to this Amendment as a whole and not to any particular Article,
Section, subsection or provision of this Amendment.  Section, subsection and
Schedule references herein are to such Sections, subsections and Schedules to
this Amendment unless otherwise specified.  All titles or headings to Articles,
Sections, subsections or other divisions of this Amendment or the schedules
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or schedules, such other
content being controlling as the agreement among the parties hereto.  Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular.  Words denoting gender shall be construed to include
the masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative.  Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.

Section 1.04Incorporation by Reference. The Recitals to this Amendment are
incorporated herein by reference and made a part hereof for all purposes as
though set forth in this Amendment verbatim.

Article II
AMENDMENTS

Section 2.01Amendments to Section 1.1 of the Credit Agreement.  

(a)Section 1.1 of the Credit Agreement is hereby amended to add the following
definitions in alphabetical order to read as follows:

“Amendment No. 13” means that certain Amendment No. 13 to Credit Agreement dated
as of March 28, 2019, among the Borrower, the Guarantor, the Lenders, and Wells
Fargo Bank, N.A., as the Administrative Agent, the Collateral Agent, and an LC
Issuer.

 

“Amendment No. 14” means that certain Amendment No. 14 to Credit Agreement dated
as of December 6, 2019, among the Borrower, the Guarantor, the Lenders, and

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as the Administrative Agent, the Collateral Agent, and
an LC Issuer.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the Eurodollar Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the Eurodollar Rate permanently or
indefinitely ceases to provide the Eurodollar Rate; or (2) in the case of clause
(3) of the definition of “Benchmark

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the
Eurodollar Rate announcing that such administrator has ceased or will cease to
provide the Eurodollar Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide the Eurodollar Rate; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the Eurodollar Rate, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for the Eurodollar Rate, a resolution
authority with jurisdiction over the administrator for the Eurodollar Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the Eurodollar Rate, which states that the administrator of
the Eurodollar Rate has ceased or will cease to provide the Eurodollar Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Eurodollar Rate; or (3) a public statement or publication of information by
the regulatory supervisor for the administrator of the Eurodollar Rate
announcing that the Eurodollar Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th  day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Required Lenders, as applicable, by notice to Borrower, Administrative
Agent (in the case of such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 3.6(b) and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 3.6(b).

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

“Borrowing Cap” means, as of any date, either (a) if as of such date, the pro
forma ratio of the MLP’s Consolidated Funded Indebtedness to the MLP’s
Consolidated EBITDAX (giving pro forma effect to any proposed or anticipated
Loan or Letter of Credit on such date) is equal to or greater than 3.0 to 1.0,
then $85,000,000, or (b) otherwise, not applicable.

 

“Covered Party” has the meaning assigned to such term in Section 10.16.

 

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 3.03(b) are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the Eurodollar Rate, and (2) (i)
the election by the Administrative Agent or (ii) the election by the Required
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.

 

“Loan Limit” means, as of any date, the lesser of (a) the Borrowing Cap (to the
extent applicable as of such date, as set forth in the definition thereof), and
(b) the Borrowing Base.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to such term in Section 10.16.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Supported QFC” has the meaning assigned to such term in Section 10.16.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unused Availability” means, at any time of determination, the Loan Limit minus
the Facility Usage.

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 10.16.

(b)Section 1.1 of the Credit Agreement is hereby amended to amend and restate
the following definition to read as follows:

“Agreement” means this Credit Agreement, as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5, Amendment
No. 6, Amendment No. 7, Amendment No. 8, Amendment No. 9, Amendment No. 10,
Amendment No. 11, Amendment No. 12, Amendment No. 13 and Amendment No. 14, as
the same may be further amended, modified, supplemented, restated, replaced or
otherwise modified from time to time.

 

“Revolver Maturity Date” means May 1, 2021.

 

(c)The definitions of “Applicable Margin” and “Liquidity” in Section 1.1 of the
Credit Agreement are each hereby amended to replace the phrase “Borrowing Base”
therein with the phrase “Loan Limit”.

Section 2.02Amendment to Article I of the Credit Agreement.  Article I of the
Credit Agreement is hereby amended to add a new Section 1.7 to read as follows:

Section 1.7Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
interests at such time.

Section 2.03Amendments to Section 2.1 of the Credit Agreement.  

(a)Clause (c) of the proviso in the first sentence of Section 2.1 of the Credit
Agreement is hereby amended to replace the phrase “Borrowing Base” therein with
the phrase “Loan Limit”.

(b)The fifth sentence of Section 2.1 of the Credit Agreement is hereby amended
to replace the phrase “Commitment and the Borrowing Base” therein with the
phrase “Commitment, the Borrowing Base and the Loan Limit”.

Section 2.04Amendment to Section 2.7(b) of the Credit Agreement.  Section 2.7(b)
of the Credit Agreement is hereby amended to replace the phrase “in excess of
the Borrowing Base” therein with the phrase “in excess of the Loan Limit”.

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Section 2.05Amendment to Section 2.10 of the Credit Agreement.  Section 2.10 of
the Credit Agreement is hereby amended and restated to read as follows:

Section 2.10Borrower’s Reduction of Borrowing Base.  Until the termination of
the Commitment Period, Borrower may, during the fifteen-day period beginning on
each Determination Date (each such period being called in this section an
“Option Period”), reduce the Borrowing Base and Borrowing Cap (by an equal
amount) from the respective amounts designated by Administrative Agent to any
lesser amounts.  To exercise such option, Borrower must within an Option Period
send notice to Administrative Agent of the reduced amount of the Borrowing Base
and Borrowing Cap chosen by Borrower at least 3 Business Days prior to the
effective date of any such Borrowing Base and Borrowing Cap reduction.  If
Borrower does not affirmatively exercise this option during an Option Period,
the Borrowing Base and Borrowing Cap shall each be the amount previously
designated by Administrative Agent.  Any election by Borrower of a reduced
Borrowing Base and Borrowing Cap shall continue in effect until the next date as
of which the Borrowing Base and Borrowing Cap are redetermined.

Section 2.06Amendment to Section 2.11(a) of the Credit
Agreement.  Section 2.11(a) of the Credit Agreement is hereby amended and
restated to read as follows:

(a)the Facility Usage does not exceed the Loan Limit at such time, as evidenced
by reasonably detailed calculations, in form and substance reasonably acceptable
to Administrative Agent, demonstrating the Loan Limit at such time; and

Section 2.07Amendment to Section 2.12(a) of the Credit
Agreement.  Section 2.12(a) of the Credit Agreement is hereby amended and
restated to read as follows:

(a)Borrower must make written application for any Letter of Credit or amendment
or extension of any Letter of Credit at least 5 Business Days (or such shorter
period as LC Issuer may in its discretion from time to time agree) before the
date on which Borrower desires for LC Issuer to issue such Letter of Credit.  By
making any such written application, unless otherwise expressly stated therein,
Borrower shall be deemed to have represented and warranted that the LC
Conditions described in Section 2.11 (other than Section 2.11(f)) will be met as
of the date of issuance of such Letter of Credit, and such application shall
include reasonably detailed calculations, in form and substance reasonably
acceptable to Administrative Agent, demonstrating the Loan Limit at such
time.  Each such written application for a Letter of Credit must be made in
writing in the form customarily used by LC Issuer, the terms and provisions of
which, to the extent not inconsistent with the terms hereof, are hereby
incorporated herein by reference (or in such other form as may mutually be
agreed upon by LC Issuer and Borrower).

Section 2.08Amendment to Section 2.16 of the Credit Agreement.  Section 2.16 of
the Credit Agreement is hereby amended to replace the phrase “exceed the
Borrowing Base” therein with the phrase “exceed the Loan Limit”.

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Section 2.09Amendment to Section 3.6 of the Credit Agreement.  Section 3.6 of
the Credit Agreement is hereby amended and restated to read as follows:

Section 3.6  Alternative Rate of Interest.  

(a)If prior to the commencement of any Interest Period for a Borrowing of
Eurodollar Loans:

(i)Administrative Agent determines that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period (any such
determination shall be conclusive absent manifest error); or

(ii)Administrative Agent is advised by Required Lenders that the Eurodollar Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then Administrative Agent shall give notice thereof to Borrower and Lenders by
telephone or facsimile as promptly as practicable thereafter and, until
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Continuation/Conversion Notice that
requests the Conversion of any Borrowing to, or Continuation of any Borrowing
as, a Borrowing of Eurodollar Loans shall be ineffective and shall be deemed a
request to continue such Borrowing as a Borrowing of Base Rate Loans and (ii) if
any Borrowing Notice requests a Borrowing of Eurodollar Loans, such Borrowing
shall be made as a Borrowing of Base Rate Loans.  Upon receipt of such notice,
Borrower may revoke any pending request for a Borrowing of, Conversion to or
Continuation of Eurodollar Loans.

(b)Effect of Benchmark Transition Event.  (i)  Benchmark Replacement.
Notwithstanding anything to the contrary herein or in any other Loan Document,
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, the Administrative Agent and the Borrower may amend this
Agreement to replace the Eurodollar Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the Eurodollar Rate with a Benchmark Replacement
pursuant to this Section 3.6(b) will occur prior to the applicable Benchmark
Transition Start Date.

(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(iii)Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 3.6(b) including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 3.6(b).

 

(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon the Eurodollar Rate will not be used in any
determination of the Base Rate.

 

Section 2.10Amendments to Section 7.12(c) of the Credit
Agreement.  Section 7.12(c) of the Credit Agreement is hereby amended to replace
the term “Unused Borrowing Base” with the term “Unused Availability”.

Section 2.11Amendments to Section 7.13 of the Credit Agreement.  Section 7.13 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

Section 7.13Leverage Ratio.  At the end of each Fiscal Quarter, commencing with
the Fiscal Quarter ending December 31, 2019, the ratio of the MLP’s Consolidated
Funded Indebtedness to the MLP’s Consolidated EBITDAX will not exceed the
applicable ratio set forth below for the applicable period then ending:

 

Period Ending

Applicable Ratio

December 31, 2019

4.00 to 1.00

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

March 31, 2020

3.75 to 1.00

June 30, 2020 and thereafter

3.50 to 1.00

 

For the purposes of calculating Consolidated EBITDAX for any period of four
consecutive Fiscal Quarters (each, a “Reference Period”) pursuant to any
determination of the financial ratio contained in this section:

 

(a)for the Test Period ending December 31, 2019, such amounts shall be
annualized by taking the results of the three (3) fiscal quarters ending
December 31, 2019, and multiplying them by four (4) and dividing them by three
(3); and

 

(b)all calculations of Consolidated EBITDAX shall be in all respects acceptable
to and approved by the Administrative Agent and, if during such Reference
Period, the MLP or any Consolidated Subsidiary shall have made a Material
Disposition or Material Acquisition, the Consolidated EBITDAX for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition, as applicable, occurred on the
first day of such Reference Period.  “Material Acquisition” means any
acquisition of Oil and Gas Property or series of related acquisitions of Oil and
Gas Properties that involves the payment of consideration by the MLP and the
Consolidated Subsidiaries in excess of (i) $5,000,000 in the aggregate during a
Fiscal Quarter or (ii) $3,000,000 for any single acquisition or series of
related acquisitions of Oil and Gas Properties; and “Material Disposition” means
any disposition of Oil and Gas Property or series of related dispositions of Oil
and Gas Properties that yields gross proceeds to the MLP or any of the
Consolidated Subsidiaries in excess of (A) $5,000,000 in the aggregate during a
Fiscal Quarter or (B) $3,000,000 for any single disposition or series of related
dispositions of Oil and Gas Properties.

Section 2.12Amendment to Section 10.1(a)(5) of the Credit
Agreement.  Section 10.1(a)(5) of the Credit Agreement is hereby amended and
restated to read as follows:

(5) increase the Borrowing Base or the Borrowing Cap (provided only the consent
of Required Lenders is required for reaffirmations or decreases in the Borrowing
Base or Borrowing Cap), and provided further that the Borrowing Cap may be
adjusted in connection with any adjustment of the Borrowing Base pursuant to
Section 2.9 in accordance with the same procedures set forth herein for
adjustment of the Borrowing Base,

Section 2.13Amendment to Article X of the Credit Agreement.  Article X of the
Credit Agreement is hereby amended to add a new Section 10.16 to read as
follows:

Section 10.16Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Contracts or any other agreement or instrument that is a QFC (such
support, “QFC Credit

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

Section 2.14Amendment to Exhibits B and C to the Credit Agreement.  Exhibits B
and C to the Credit Agreement are hereby amended and restated in their
respective entireties to read as set forth in Exhibits B and C attached hereto.

Article III
BORROWING  BASE REDETERMINATION

Section 3.01Borrowing Base Redetermination.  Effective as of the Effective Date,
the Borrowing Base is hereby decreased from $110,000,000 to $95,000,000.  The
Borrowing Base as adjusted will remain in effect until the next periodic
redetermination of the Borrowing Base, unless otherwise adjusted pursuant to the
provisions of Section 2.9 of the Credit Agreement.

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

Article IV
REPRESENTATIONS AND WARRANTIES

Section 4.01Borrower Representations and Warranties.  The Borrower represents
and warrants that (a) the representations and warranties contained in the Credit
Agreement and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects on and as of the
Effective Date (defined below) as if made on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; and (b) the Liens under the Security Documents are valid
and subsisting and secure Borrower’s obligations under the Loan Documents.

Section 4.02Guarantor’s Representations and Warranties.  Guarantor represents
and warrants that (a) the representations and warranties of Guarantor contained
in the Guaranty and the representations and warranties contained in the other
Loan Documents to which Guarantor is a party are true and correct in all
material respects on and as of the Effective Date as if made on and as of such
date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date; (b) no Default or Event of Default has occurred which is
continuing; and (c) the Liens under the Security Documents to which Guarantor is
a party are valid and subsisting and secure Guarantor’s obligations under the
Loan Documents.

Article V
CONDITIONS; ETC.

Section 5.01The Credit Agreement shall be amended as provided herein upon the
date all of the following conditions precedent have been met (the “Effective
Date”):

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by an Authorized Officer of the Borrower, each
dated the Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Effective Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders party hereto:

(i)counterparts of this Amendment executed by the Borrower, the Administrative
Agent, and Lenders comprising at least the Required Lenders, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii)a certificate signed by an Authorized Officer of the Borrower as of the
Effective Date certifying that:

(A)to the knowledge of such responsible officer, as of the Effective Date, all
the conditions precedent set forth in Section 5.01 of this Amendment have been
satisfied or waived; and

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

(B)there has been no event or circumstance since December 31, 2018, that has had
or that could be reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Change; and

(b)All of the information (other than projections) made available by the
Borrower to the Administrative Agent prior to the Effective Date shall be
complete and correct in all material respects, and no changes or developments
shall have occurred, and no new or additional information shall have been
received or discovered by the Administrative Agent or the Lenders regarding the
Borrower after December 31, 2018 that (A) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Change or (B)
purports to adversely affect the Loan Documents or the rights of the Lenders
thereunder; and

(c)The Borrower shall have paid to the Administrative Agent an extension fee for
the account of each Lender, in the amount equal to 0.05% of such Lender’s
Percentage Share of the Borrowing Base as in effect on the Effective Date

(d)The Borrower shall have paid all commitment, facility, agency and other fees
required to be paid and then due to Administrative Agent or any Lender pursuant
to any Loan Documents or any commitment letter or agreement heretofore entered
into.

(e)The Borrower shall have paid or reimbursed the Administrative Agent for all
of its reasonable out-of-pocket costs and expenses incurred in connection with
this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the fees and
disbursements of the Administrative Agent’s outside legal counsel, in each case,
pursuant to all invoices of the Administrative Agent and/or such counsel
presented to the Borrower for payment prior to the Effective Date.

Without limiting the generality of the provisions of Section 10.1 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 5.01, each Lender that has signed this Amendment shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

Article VI
MISCELLANEOUS

Section 6.01Effect on Loan Documents; Acknowledgements.

(a)Each of the Borrower, the Guarantor, Administrative Agent, the LC Issuers and
the Lenders does hereby adopt, ratify, and confirm the Credit Agreement and each
other Loan Document, as amended hereby, and acknowledges and agrees that the
Credit Agreement and each other Loan Document, as amended hereby, is and remains
in full force and effect, and the Borrower and the Guarantor acknowledge and
agree that their respective liabilities and

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

obligations under the Credit Agreement and the other Loan Documents are not
impaired in any respect by this Amendment.

(b)From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended by this Amendment.

(c)This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default under the Credit Agreement, subject to all applicable cure or grace
periods provided for under the Credit Agreement.

(d)Section captions used in this Amendment are for convenience only and shall
not affect the construction of this Amendment.

(e)None of the Administrative Agent, the LC Issuer nor any Lender (a) makes any
representation or warranty nor assumes any responsibility with respect to any
statements, warranties, or representations made in or in connection with the
Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency, or value of the Credit Agreement, the Loan Documents,
or any other instrument or document furnished pursuant thereto or (b) makes any
representation or warranty nor assumes any responsibility with respect to the
financial condition of the Borrower or any other Person or the performance or
observance by such Persons of any of their obligations under the Loan Documents,
or any other instrument or document furnished pursuant thereto.

Section 6.02Reaffirmation of the Guaranty.  Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty are in full
force and effect and that Guarantor continues to unconditionally and irrevocably
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, of the Guaranteed Obligations (as defined
in the Guaranty), as such Guaranteed Obligations may have been amended by this
Amendment, and its execution and delivery of this Amendment does not indicate or
establish an approval or consent requirement by Guarantor under the Guaranty in
connection with the execution and delivery of amendments to the Credit
Agreement, the Notes or any of the other Loan Documents (other than the Guaranty
or any other Loan Document to which Guarantor is a party).

Section 6.03Counterparts.  This Amendment may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
agreement.  This Amendment shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  This Amendment may be transmitted and/or
signed by facsimile, telecopy or electronic mail.  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Restricted
Persons and Lender Parties.  The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

signed original thereof; provided, however, that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.

Section 6.04Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 6.05Invalidity.  In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 6.06Governing Law.  This Amendment shall be deemed to be a contract made
under and shall be governed by, construed and enforced in accordance with the
laws of the State of New York and the laws of the United States, without regard
to principles of conflicts of laws.

Section 6.07RELEASE. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Credit Party hereby, for
itself and its successors and assigns, fully and without reserve, releases,
acquits, and forever discharges each of the Lender Parties and each Lender
Counterparty, its respective successors and assigns, officers, directors,
employees, representatives, trustees, attorneys, agents and affiliates
(collectively the “Released Parties” and individually a “Released Party”) from
any and all actions, claims, demands, causes of action, judgments, executions,
suits, liabilities, costs, damages, expenses or other obligations of any kind
and nature whatsoever, direct and/or indirect, at law or in equity, whether now
existing or hereafter asserted, whether absolute or contingent, whether due or
to become due, whether disputed or undisputed, whether known or unknown
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY)
(collectively, the “Released Claims”), for or because of any matters or things
occurring, existing or actions done, omitted to be done, or suffered to be done
by any of the Released Parties, in each case, on or prior to the effective date
of this Amendment and are in any way directly or indirectly arising out of or in
any way connected to any of this Amendment, the Credit Agreement or any other
Loan Document (collectively, the “Released Matters”).  In entering into this
Amendment, each Credit Party consulted with, and has been represented by, legal
counsel and expressly disclaim any reliance on any representations, acts or
omissions by any of the Released Parties and hereby agrees and acknowledges that
the validity and effectiveness of the releases set forth herein do not depend in
any way on any such representations, acts and/or omissions or the accuracy,
completeness or validity hereof. The provisions of this Section 6.07 shall
survive the termination of this Amendment, the Credit Agreement and the other
Loan Documents and payment in full of the Obligations.

Section 6.08Entire Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED
BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

--

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

BORROWER:

 

 

 

 

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

 

 

 

By:

 

Mid-Con Energy Partners, LP, a

 

 

Delaware limited partnership, its

 

 

Sole Member

 

 

 

 

By:

 

Mid-Con Energy GP, LLC, a

 

 

Delaware limited liability company,

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Jeffrey R. Olmstead

 

 

 

Jeffrey R. Olmstead

 

 

 

President & Chief Executive Officer

 

GUARANTOR:

 

 

 

 

MID-CON ENERGY PARTNERS, LP, a

Delaware limited partnership

 

 

 

 

By:

 

Mid-Con Energy GP, LLC, a

 

 

Delaware limited liability company,

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Jeffrey R. Olmstead

 

 

 

Jeffrey R. Olmstead

 

 

 

President & Chief Executive Officer

 






 

Signature Page

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, as Collateral Agent, as an LC

Issuer and as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/Maxwell B. Gilbert

Name:

 

Maxwell B. Gilbert

Title:

 

Vice President






 

Signature Page

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

LENDERS:

 

 

 

 

ROYAL BANK OF CANADA

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/Emilee Scott

Name:

 

Emilee Scott

Title:

 

Authorized Signatory






 

Signature Page

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

FROST BANK

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/Justin Armstrong

Name:

 

Justin Armstrong

Title:

 

Senior Vice President






 

Signature Page

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

FIFTH THIRD BANK

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/Thomas Kleiderer

Name:

 

Thomas Kleiderer

Title:

 

Director






 

Signature Page

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

CIT BANK, N.A.,

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/Sean M. Murphy

Name:

 

Sean M. Murphy

Title:

 

Managing Director






 

Signature Page

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

CADENCE BANK

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/Anthony Blanco

Name:

 

Anthony Blanco

Title:

 

Senior Vice President






 

Signature Page

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

WEST TEXAS NATIONAL BANK

as a Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/Thomas E. Stemlar, Jr.

Name:

 

Thomas E. Stemlar, Jr.

Title:

 

Senior Vice President

 

 

 

 

Signature Page

Amendment No. 14
Mid-Con Energy Properties, LLC
Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT B

BORROWING NOTICE

Reference is made to that certain Credit Agreement dated as of December 20, 2011
(as from time to time amended, the “Agreement”), by and among MID-CON ENERGY
PROPERTIES, LLC (“Borrower”), Wells Fargo Bank, National Association, as
Administrative Agent, and certain financial institutions (“Lenders”).  Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.  Pursuant to the terms of the Agreement, Borrower hereby
requests a Borrowing of new Loans to be advanced pursuant to Section 2.1 of the
Agreement as follows:

Aggregate amount of Borrowing:$__________________

 

Type of Loans in Borrowing:

__________________

Date on which Loans are to be advanced: __________________

Length of Interest Period for Eurodollar Loans (1, 2, 3, or 6 months):
__________ Months

Pro forma ratio of the MLP’s Consolidated Funded Indebtedness to
the MLP’s Consolidated EBITDAX (giving pro forma effect to such
proposed Loans on such date) (calculations attached):__________________

Loan Limit:

__________________

If combined with existing Loans, see attached Continuation/Conversion Notice.

To induce Lenders to make such Loans, the undersigned, a Responsible Officer of
the Borrower hereby represents, warrants, acknowledges, and agrees to and with
Administrative Agent and each Lender that:

(a)

The officer signing this instrument is the duly elected, qualified and acting
officer of Borrower as indicated below such officer’s signature hereto having
all necessary authority to act on behalf of Borrower in making the request
herein contained.

(b)

The representations and warranties of Restricted Persons set forth in the
Agreement and the other Loan Documents are true and correct on and as of the
date hereof (except (i) to the extent that the facts on which such
representations and warranties are based have been changed by the extension of
credit under the Agreement or (ii) such representations and warranties that
expressly refer to an earlier date, which shall have been true as of such
earlier date), with the same effect as though such representations and
warranties had been made on and as of the date hereof.

(c)

There does not exist on the date hereof any condition or event which constitutes
a Default which has not been waived in writing as provided in Section 10.1(a) of
the Agreement; nor will any such Default exist upon Borrower’s receipt and
application of the Borrowing requested hereby.  Borrower will use the Loans
hereby requested in compliance with Section 2.4 of the Agreement.

EXHIBIT B – PAGE 1

--------------------------------------------------------------------------------

(d)

Except to the extent waived in writing as provided in Section 10.1(a) of the
Agreement, each Restricted Person has performed and complied with all agreements
and conditions in the Agreement required to be performed or complied with by
such Restricted Person on or prior to the date hereof, and each of the
conditions precedent to Loans contained in the Agreement remains satisfied.

(e)

Facility Usage, after the making of the Loans requested hereby, will not be in
excess of the Loan Limit on the date requested for the making of such Loans.

(f)

The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement.  The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

The Responsible Officer signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgements and agreements of Borrower are true, correct and complete.

IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

By:Mid-Con Energy Partners, LP, a

Delaware limited partnership, its

Sole Member

 

By:Mid-Con Energy GP, LLC, a

Delaware limited liability company,

Its General Partner

 

By: ________________________

Jeffrey R. Olmstead

President and Chief Executive Officer:

 

EXHIBIT B – PAGE 2

--------------------------------------------------------------------------------

EXHIBIT C

CONTINUATION/CONVERSION NOTICE

Reference is made to that certain Credit Agreement dated as of December 20, 2011
(as from time to time amended, the “Agreement”), by and among MID-CON ENERGY
PROPERTIES, LLC (“Borrower”), Wells Fargo Bank, National Association, as
Administrative Agent, and certain financial institutions (“Lenders”).  Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.

Borrower hereby requests a Conversion or Continuation of existing Loans into a
new Borrowing pursuant to Section 2.3 of the Agreement as follows:

Existing Borrowing(s) to be continued or converted:

$____________ of Eurodollar Loans with Interest Period ending ______________

$____________ of Base Rate Loans

If being combined with new Loans, $____________ of new Loans to be advanced on
____________.

Aggregate amount of new Borrowing: $__________________

Type of Loans in new Borrowing: __________________

Date of Continuation or Conversion:__________________

Length of Interest Period for Eurodollar Loans

(1, 2, or 3 months):___________ months

Pro forma ratio of the MLP’s Consolidated Funded Indebtedness to
the MLP’s Consolidated EBITDAX (giving pro forma effect to such
proposed Loans on such date) (calculations attached):__________________

Loan Limit:

__________________

To meet the conditions set out in the Agreement for such
Conversion/Continuation, Borrower hereby represents, warrants, acknowledges, and
agrees to and with Administrative Agent and each Lender that:

(a)

The Responsible Officer of Borrower signing this instrument is a duly elected,
qualified and acting officer of Borrower as indicated below such officer’s
signature hereto having all necessary authority to act on behalf of Borrower in
making the request herein contained.

EXHIBIT C – PAGE 1

--------------------------------------------------------------------------------

(b)

There does not exist on the date hereof any condition or event which constitutes
a Default which has not been waived in writing as provided in Section 10.1(a) of
the Agreement.

(c)

The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement.  The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

The Responsible Officer of Borrower signing this instrument hereby certifies
that, to the best of his knowledge after due inquiry, the above representations,
warranties, acknowledgments, and agreements of Borrower are true, correct and
complete.

IN WITNESS WHEREOF this instrument is executed as of ______________, 20__.

MID-CON ENERGY PROPERTIES, LLC, a

Delaware limited liability company

 

By:Mid-Con Energy Partners, LP, a

Delaware limited partnership, its

Sole Member

 

By:Mid-Con Energy GP, LLC, a

Delaware limited liability company,

Its General Partner

 

By: ________________________

Jeffrey R. Olmstead

President and Chief Executive Officer

 

 

EXHIBIT C – PAGE 2